Citation Nr: 0616084	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected bilateral hearing 
loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty for training from October 
1972 to May 1973.  He contends that he suffers from anxiety 
and depression as a result of his service-connected hearing 
loss, due to his inability to hear in both business and 
social settings.  He also contends that the constant ringing 
in his ears prevents him from relaxing and causes him to 
become agitated.  Service connection has been in effect since 
August 1973 for hearing loss and since July 2003 for 
tinnitus.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has provided credible evidence of psychiatric 
symptoms, and his private treatment records reflect his 
complaints of anxiety.  The available medical evidence does 
not, however, reflect a diagnosis of a psychiatric disorder.  
In accordance with 38 C.F.R. § 3.159(c)(4), he should be 
provided a VA psychiatric examination in order to determine 
whether he currently has a psychiatric disorder that is 
related to a service-connected disability.  Accordingly, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following:

1.  Provide the veteran a psychiatric 
examination in order to determine 
whether his complaints meet the criteria 
for a diagnosis of a psychiatric 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  If the 
examination results in a diagnosis of a 
psychiatric disorder, the examiner 
should provide an opinion on whether the 
psychiatric disorder has at least as 
likely as not (a probability of 
50 percent or greater) been caused or 
aggravated by the service-connected 
hearing loss or tinnitus.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


